Detailed Action
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-27, drawn to a vaccine comprising a heterologous polynucleotide encoding a heterologous polypeptide, wherein the heterologous polypeptide comprises two or more polypeptides selected from the group consisting of SEQ ID NOs: 275, 381, 333, 337, 269, 253, 309, 325, 271, 305, 251, 245, 261, 265, 317, 255, 277, 297, 285, 437, 439, 442, 444, 379, 343, 211, 349, 213, 215, 221, 219, 225, 345, 353, 235, 223, 167, 171, 19, 23 and 177, and fragments thereof, classified in A61K 2039/80. 
II. Claims 28-38, drawn to a method of treating or preventing a prostate cancer in a subject, comprising administering to the subject a therapeutically effective amount of a vaccine, classified in A61K 2039/80 and A61N 1/36002. 
III. Claims 39-50, drawn to a method of inducing an immune response in a subject, comprising administering to the subject a vaccine, classified in A61K 2039/58 and A61K 2039/80. 
IV. Claims 51-78, drawn to a method of treating or preventing prostate cancer in a subject, comprising administering to the subject a first and second vaccine, classified in A61K 2039/80 and A61N 1/36002.
V. Claims 79-107, drawn to a method of inducing an immune response in a subject, comprising administering to the subject a first and second vaccine, classified in A61K 2039/58 and A61K 2039/80.
VI. Claim 108, drawn to a kit comprising a first vaccine comprising a recombinant virus derived from GAd20 and a second vaccine comprising a recombinant virus derived from MVA, classified in A61K 2039/80. 
VII. Claim 109-130, drawn to an isolated heterologous polynucleotide encoding two or more polypeptides selected from the group consisting of SEQ ID NOs: 275, 381, 333, 337, 269, 253, 309, 325, 271, 305, 251, 245, 261, 265, 317, 255, 277, 297, 285, 437, 439, 442, 444, 379, 343, 211, 349, 213, 215, 221, 219, 225, 345, 353, 235, 223, 167, 171, 19, 23 and 177, and fragments thereof, classified in A61K 2039/80. 
VIII. Claim 131, drawn to a method of treating or preventing prostate cancer in a subject, comprising administering to the subject the heterologous polypeptide of claim 125, classified in A61K 2039/80 and A61N 1/36002.
IX. Claims 132-138, drawn to a protein complex comprising a fragment of a polypeptide of SEQ ID NOs: 541, 550, 554, 555, 556, 623, 624, 543, 552, 557, 558, 559, 625 or 626 and a HLA, classified in A61K 2039/80.
X. Claims 139-140, drawn to a method of treating or preventing prostate cancer in a subject comprising administering to the subject the protein complex of claim 132, classified in A61K 2039/80 and A61N 1/36002.
XI. Claims 141-145, drawn to an isolated polynucleotide, classified in A61K 2039/80.
XII. Claims 146-153, and 162-165 drawn to an isolated heterologous polynucleotide, classified in  A61K 2039/80.
XIII. Claims 154-161, 166- 168, drawn to an isolated polypeptide, classified in A61K 2039/80.
XIV. Claim 169, drawn to a method of inducing an immune response in a subject, comprising administering to the subject the polypeptide of claim 154, classified in A61K 2039/58 and A61K 2039/80.
XV. Claim 170 and 171, drawn to a method of treating or preventing prostate cancer in a subject, comprising administering to the subject the polypeptide of claim 154, classified in A61K 2039/80 and A61N 1/36002.
XVI. Claims 172-178, drawn to a protein complex comprising a polypeptide, classified in A61K 2039/80.
XVII. Claims 179 and 180, drawn to a method of treating or preventing a prostate cancer in as subject, comprising administering to the subject a protein complex of claim 172, classified in A61K 2039/80 and A61N 1/36002.
XVIII. Claims 181-187, drawn to a vaccine comprising an isolated polynucleotide and an isolated heterologous polynucleotide, classified in A61K 2039/80.
XIX. Claims 188-190, drawn to a method of treating or preventing a prostate cancer in a subject, comprising administering to the subject a therapeutically effective amount of the vaccine of claim 181, classified in A61K 2039/80 and A61N 1/36002.
XX. Claims 191-193 drawn to a method of inducing an immune response against one or more polypeptides, classified in A61K 2039/58 and A61K 2039/80.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the vaccine comprising a heterologous polypeptide may be used for treating cancer, preventing cancer, or inducing an immune response in a subject. Therefore, these inventions are patentability distinct. 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the vaccine comprising a heterologous polypeptide may be used for treating cancer, preventing cancer, or inducing an immune response in a subject. Therefore, these inventions are patentability distinct.
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct methods which differ at least in objectives, method steps, response variables and criteria for success.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the kit comprising a first and second vaccine may be used to for treating or preventing prostate cancer, or inducing an immune response in a subject. Therefore, these inventions are patentability distinct.
Inventions V and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the kit comprising a first and second vaccine may be used to for treating or preventing prostate cancer, or inducing an immune response in a subject. Therefore, these inventions are patentability distinct.
Inventions IV and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct methods which differ at least in objectives, method steps, response variables and criteria for success. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, an isolated heterologous polynucleotide may be used for treating or preventing cancer. 
Inventions IX and X are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the protein complex may be used for preventing prostate cancer or treating prostate cancer.
Inventions XI and XII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct products which differ at least in structure and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions XI and XIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct products which differ at least in structure and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions XII and XIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct products which differ at least in structure and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions XIII and XIV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the isolated polypeptide may be used for inducing an immune response, preventing cancer, or treating cancer. 
Inventions XIV and XV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct methods which differ at least in objectives, method steps, response variables and criteria for success.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions XIII and XV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the isolated polypeptide may be used for inducing an immune response, preventing cancer, or treating cancer. 
Inventions XVI and XVII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the protein complex may be used for treating cancer, or preventing prostate cancer. 
Inventions XVIII and XIX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the vaccine may be used for treating prostate cancer, preventing prostate cancer, or inducing an immune response. 
Inventions XIX and XX are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct methods which differ at least in objectives, method steps, response variables and criteria for success.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions XVIII and XX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the vaccine may be used for treating prostate cancer, preventing prostate cancer, or inducing an immune response. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different
classification; (b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter; (c) the inventions require a different field of search
(for example, searching different classes/subclasses or electronic resources, or employing
different search queries); (d) the prior art applicable to one invention would not likely be
applicable to another invention; (e) the inventions are likely to raise different non-prior. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
SPECIES RESTRICTION
GROUP I: Claims 1-27
This application contains claims directed to the following patentably distinct species:
Elect a single specific SEQ ID NOs of the heterologous polypeptide as stated in claims 1,2 a-c, 22, 23, 25, and 26
Elect a specific SEQ ID NOs of the fragment as stated in claims 2 and 5;
Elect a specific amino acid SEQ ID NO of the heterologous polypeptide, as stated in claims 10 and 11; 
Elect whether the heterologous polynucleotide is DNA or RNA, as stated in claims 12-15; 
Elect where the recombinant virus is derived from as stated in claims 17-21; 
The species are independent or distinct because each a-c): heterologous polypeptide sequence and polynucleotide sequence is structurally and functionally distinct and d-e) each recombinant virus and DNA/RNA is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 17 are generic. 
GROUP II: Claims 28-38  
This application contains claims directed to the following patentably distinct species:
 Elect a specific set of SEQ ID NOs of the heterologous polypeptide, as stated in claim 28; 
Elect whether the patient is treatment naïve (claim 29) or if the patient has received androgen deprivation therapy (claim 31); 
Elect whether the recombinant virus derived from GAd20 (claim 33) or MVA (claim 34) and elect the specific SEQ ID NO of the heterologous polypeptide; 
Elect the specific cancer therapeutic agent, such as cancer therapeutic agent or checkpoint inhibitor, as stated in claims 35-38. 
The species are independent or distinct because: f and h) each heterologous polypeptide sequence and recombinant virus is structurally and functionally distinct, g) each method will have different response variables and i) each agent will require different reagents and response variables. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 28 and 35 are generic.   
GROUP III: Claims 39-50  
This application contains claims directed to the following patentably distinct species:
 Elect a specific set of SEQ ID NOs of the heterologous polypeptide, as stated in claim 39;
Elect whether the subject is treatment naïve (claim 41) or has received androgen deprivation therapy (claim 43); 
Elect whether the vaccine is a recombinant virus derived from Gad20 (claim 45) or MVA (claim 39), and elect the specific SEQ ID NO of the heterologous polypeptide; 
Elect the specific additional cancer therapeutic agent given to the subject, as stated in claims 47-50. 
The species are independent or distinct because: j) and l) each heterologous polypeptide sequence and recombinant virus is structurally and functionally distinct, k) each method will have different response variables and m) each agent will require different reagents and response variables. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 39 and 47 are generic. 
GROUP IV: Claims 51-78  
This application contains claims directed to the following patentably distinct species:
Elect a specific SEQ ID NO of the heterologous polypeptide of the first vaccine and second vaccine, as stated in claims 51, 53, and 55; 
Elect the specific SEQ ID NO of the fragments of the polypeptide, as stated in claim 57; 
Elect whether the first vaccine, second vaccine or both are a DNA or RNA vaccine, as stated in claims 59-60; 
Elect the specific recombinant virus, as stated in claims 62-65; 
If Gad20 is elected; elect the SEQ ID NO o the heterologous polypeptide as stated in claim 70; 
If MVA is elected, elect the SEQ ID NO of the heterologous polypeptide, as stated in claim 71; 
Elect whether the patient is treatment native (claim 66) or has received androgen deprivation therapy (claim 68); 
Elect the specific additional cancer therapeutic agent given to the subject, as stated in claims 72-75;
The species are independent or distinct because: n and o): each sequence of the polypeptide will be structurally and functionally distinct, p) each vaccine will be structurally and functionally distinct, q) each recombinant virus and specific sequence will be structurally and functionally distinct, r) each method will have different response variables and s) each therapeutic agent will require different reagents and response variables. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 51, 61, and 72 are generic. 
GROUP V: Claims 79-107  
This application contains claims directed to the following patentably distinct species:
Elect a specific SEQ ID NO of the heterologous polypeptide of the first vaccine and second vaccine, as stated in claim 79;  
Elect the SEQ ID NO of the first heterologous polypeptide, as stated in claim 83; 
Elect the SEQ ID NO of the second heterologous polypeptide, as stated in claim 84; 
Elect the SEQ ID NO of the fragment of the polypeptide as stated in claim 86; 
Elect whether the first vaccine, second vaccine or both are a DNA or RNA vaccine, as stated in claims 88-89l  
Elect the specific recombinant virus, as stated in claims 91-94; 
If Gad20 is elected; elect the SEQ ID NO o the heterologous polypeptide as stated in claim 99; 
If MVA is elected, elect the SEQ ID NO of the heterologous polypeptide, as stated in claim 100; 
Elect whether the patient is treatment native (claim 95) or has received androgen deprivation therapy (claim 97); 
Elect he specific additional cancer therapeutic agent given to the subject, as stated in claims 101-104
The species are independent or distinct because u)-w): each sequence of the polypeptide will be structurally and functionally distinct, x) each vaccine will be structurally and functionally distinct, y) each recombinant virus and specific sequence will be structurally and functionally distinct, z) each method will have different response variables and aa) each therapeutic agent will require different reagents and response variables. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 79, 90, and 101 are generic.  
Group VI: Claim 108 
This application contains claims directed to the following patentably distinct species:
Elect a specific SEQ ID NO of the heterologous polypeptide of the first and second vaccine, as stated in claim 108. 
The species are independent or distinct because each sequence of the heterologous polypeptide will be structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because the species are listed alternatively and not claimed generically.  
Group VII: Claims 109-130
This application contains claims directed to the following patentably distinct species:
Elect a specific SEQ ID NO of the polypeptides stated in claim 109-114; 
Elect where the recombinant viral vector is derived from as stated in claim 118-121; 
Elect whether the host cell is prokaryotic or eukaryotic, as stated in claims 123-124; 
The species are independent or distinct because each sequence of the polypeptide, recombinant viral vector, and host cell will be structurally and functionally distinct.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 109 and 117 are generic.  
Group IX: Claims 132-138
This application contains claims directed to the following patentably distinct species:
Elect a single SEQ ID NO of the polypeptide encoding the protein complex as stated in claim 132 and 133; 
The species are independent or distinct because each sequence of the protein complex will be structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 132 is generic.  
Group XI: Claims 141-145
This application contains claims directed to the following patentably distinct species:
Elect a single SEQ ID No of the polypeptide, as stated in claim 141; 
Elect whether the vector is an expression or viral vector, as stated in claims 143 and 144; 
The species are independent or distinct because each polypeptide is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 141 is generic.  
Group XII: Claims 146-153
This application contains claims directed to the following patentably distinct species:
 Elect the specific SEQ ID NO of the heterologous polypeptide as stated in claims 146; 
Elect where the adenovirus vector is derived from, as stated in claims 150-152; 
The species are independent or distinct because each heterologous polypeptide and adenovirus vector is structurally and functionally distinct.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 146 and 148 is generic.  
Group XIII: Claims 154-161, 166-168
This application contains claims directed to the following patentably distinct species:
Elect the SEQ ID NO of the isolated polypeptide as stated in claims 154, 156, 158, 160, 162, and 164; 
The species are independent or distinct because each isolated polypeptide is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 154 is generic.  
Group XVI: Claims 172-178
This application contains claims directed to the following patentably distinct species:
Elect the SEQ ID NO of the protein complex, as stated in claims 172 and 173; 
Elect whether the protein complex: 
is further conjugated to a detectable level or a cytotoxic agent (claim 176); OR
is NOT further conjugated to a detectable level or a cytotoxic agent (withdraw claim 176)
The species are independent or distinct because each protein complex is structurally and functionally distinct and the method will of MM will require different method steps, reagents and response variables. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 172 is generic.  
Group XVIII: Claims 181-187
This application contains claims directed to the following patentably distinct species:
Elect the specific SEQ ID NO of the isolated polypeptide of the vaccine stated in claim 181; 
Elect where the recombinant virus is derived from, as stated in claims 185-186; 
The species are independent or distinct because each isolated polypeptide of the vaccine is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 181 and 184 are generic.  
Group XIX: Claims 188-190
This application contains claims directed to the following patentably distinct species:
 Elect the specific SEQ ID NO of the polypeptide stated in claims 189 and 190; 
The species are independent or distinct because each polypeptide is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 188 is generic. 
Group XX: Claims 191-193
This application contains claims directed to the following patentably distinct species:
 Elect a specific SEQ ID NO of the polypeptide stated in claims 191 and 192; 
The species are independent or distinct because each polypeptide is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 191 is generic.   
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one species would not likely be applicable to another species; (c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        


/Laura B Goddard/Primary Examiner, Art Unit 1642